UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-1898


PEGGY PLEDGER,

                 Plaintiff - Appellant,

          v.

UHS-PRUITT CORPORATION, The Oaks at Mayview, a/k/a Mayview
Convalescent Home, Inc., a/k/a Mayview Convalescent Center,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:12-cv-00484-F)


Submitted:   January 22, 2015              Decided:   January 26, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Peggy Pledger, Appellant Pro Se. Benton Louis Toups, CRANFILL,
SUMNER & HARTZOG, LLP, Wilmington, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Peggy   Pledger     appeals     the     district    court’s       order

granting     summary   judgment      in    favor    of   Defendant      in    her

employment discrimination action.           We have reviewed the record

and find no reversible error.             Accordingly, we affirm for the

reasons stated by the district court.                Pledger v. UHS-Pruitt

Corp., No. 5:12-cv-00484-F (E.D.N.C. Aug. 5, 2014).                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials      before    this    court    and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                      2